| jFITZSIMMONS, Judge,
concurring, with reasons.
I respectfully concur. While I do not agree that this court can ignore the word “secondary” as it is used in La. R.S. 9:315.22 D, the record reasonably supports a finding that the school in question is considered by the representative of the local school board to be within the broad definition of a secondary school. However, this finding is limited to the particular facts of this case, and cannot serve as a basis for finding that all special schools may be categorized as secondary schools. If the legislature meant to extend child support for all special children enrolled in *112any type of school, the legislature should delete the word “secondary” from the statute.